DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Para 0015, “the plurality of horizontal pumps being connected to and drawing energy from the generation and energy storage units” is duplicated.  Appropriate correction is required.
Drawings
The drawings are objected to because Fig. 4.A, should be Fig. 4A, Fig. 4.B should be Fig. 4B, Fig. 4.B.a, should be Fig. 4C,  Fig. 4B.b, should be Fig. 4D, 
Fig. 4.B.c should be Fig. 4E, Fig. 4.C should be Fig. 4F, Fig. 4.D should be Fig. 4G Fig.4.D.a, should be Fig. 4H, Fig. 4.E should be Fig. 4I, Fig. 4.E.a should be Fig. 4J, 
Fig. 4.E.b should be Fig. 4K, Fig. 4.E.c should be Fig. 4L, Fig. 4.F should be Fig. 4M, Fig. 12.a, should be Fig. 12A, Fig. 12.b should be Fig. 12B, Fig. 13.a should be Fig. 13A, Fig. 13.b should be Fig. 13B, Fig. 13.c should be Fig. 13C, Fig. 14.A should be Fig. 14A, Fig. 14.b should be Fig. 14B.  Make appropriate corrections to drawings, brief description of the drawings in the specification and any corresponding changes needed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 line 3 calls for “voltaic”; claim 1 line 3 calls for “photovoltaic”; it is unclear if and how they are related.
Claim 1 is confusing because at line 4 it calls for “an energy generation unit”; however, subsequently there are numerous recitation of “at least one of the plurality of energy generation units”.  It is unclear where the plurality is coming from.  This problem persists throughout numerous dependent claims as well.
Claim 1 line 14 is confusing.  It is unclear what “pressure current” is.  A body of water has pressure or current but not pressure current.
Claim 3 is confusing because claim 3 calls for “The system to include a control station”, meaning the control station is part of the system.  However, claim 3 calls for the “control station to control system”.  It is unclear how the control station can be part of the system yet control the system.
Claim 4 is confusing.  It is unclear what “pressure current” is.  A body of water has pressure or current but not pressure current.
Claim 4 line 15 calls for “said plurality of sonar based Doppler instruments”; claim 4 line 14 calls for “a plurality of sonar based Doppler”; it is unclear if and how they are related.  
Claim 5 is confusing because claim 5 depends from claim 4; claim 4 calls for the “instrumentation” to include “a data aggregation and processing unit”, meaning the data aggregation and processing unit is part of the instrumentation.  However, claim 5 calls for “the data aggregation and processing unit operable to validate data across the instrumentation”.  It is unclear how the data aggregation and processing unit can be part of the instrumentation yet operable to validate data across the instrumentation.
Claim 8 line 3, “said floating platform” lacks clear antecedent basis.
Claim 8 line 4, “the floating platform” lacks clear antecedent basis.
Claim 8 is indefinite since one cannot determine the metes and bounds of the “parameter value of the body of water”. Further, it is unclear how to “change” the parameter value of the body of water.
Claim 9 is similarly rejected as claim 3 above.
Claim 9 is similarly rejected as claim 4 above.
Claim 9 line 23 calls for “said plurality of conductivity meters”; claim 9 line 22 calls for “a plurality of electric conductivity meters”; it is unclear if and how they are related.
Claim 9 is confusing, claim 9 line 26+ calls “the data instrumentation comprises plurality of thermometers ….”; however claim 9 line 5 calls for “a system comprising a plurality of thermometers ….”; it is unclear if and how they are related.
Claim 9 line 28 calls for “plurality of Dopplers instruments”; claim 9 line 19 calls for “plurality of sonar based Doppler instruments”; it is unclear if and how they are related.
Claim 9 line 36, it is unclear what “failure-resilient collection of measurements” means.
Claim 11 line 2, “1in” appears to be a typo-graphical error.
Claim 13 is incomplete; placing the plurality of systems where?
Claim 21 line 1 calls for “plurality of energy generation”; claim 1 4 calls for “an energy generation unit”; it is unclear if and how they are related.
Claim 21 line 2 “units n” appears to be a typo-graphical error.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 line 7 changed “plurality of ocean turbines” to –plurality of turbines--.  Such omission broadens the scope of the claim and therefore constitutes new matter.  It appears that the turbines are “submerged” or “underwater” turbines.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
7/28/2022